Exhibit 10.9

MANAGEMENT AGREEMENT

This Management Agreement (this “Agreement”) is entered into as of July 22,
2011, by and among Joust Capital, LLC (“Joust One”), a Maryland limited
liability company whose address is c/o FJ900, Inc., 23411 Autopilot Drive, Suite
217, Dulles, Virginia 20166, Joust Capital III, LLC (“Joust Three” and, together
with Joust One, “Owner”), a Delaware limited liability company whose address is
c/o FJ900, Inc., 23411 Autopilot Drive, Suite 217, Dulles, Virginia 20166, and
FJ900, Inc. (“Manager”), a Delaware corporation whose address is 23411 Autopilot
Drive, Suite 217, Dulles, Virginia 20166.

WITNESSETH

WHEREAS, Owner owns the aircraft described on Schedule A attached hereto (the
“Aircraft”);

WHEREAS, Owner desires Manager to provide aircraft management, pilot services,
maintenance and other aviation services (the “Services”) to Owner to allow Owner
to conduct operations pursuant to Federal Aviation Regulations (“FAR”) Part 91
under Owner’s operational control pursuant to the terms and conditions of this
Agreement; and

WHEREAS, Joust One and Manager originally entered into a Management Agreement
dated as of February 15, 2007 (the “Original Agreement”) and desire to have this
Agreement supersede and replace the Original Agreement which is hereby
terminated.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Engagement. Owner hereby engages Manager, and Manager agrees, to provide
aviation support services for the operation of the Aircraft at the direction of
Owner, subject to the terms and conditions of this Agreement.

2. Compensation. As compensation for the services to be provided by Manager
pursuant to this Agreement, Owner agrees to pay or cause to be paid to Manager
the amounts described in Section 5 hereof and all other amounts payable by Owner
to Manager pursuant to the terms hereof.

3. Services Provided. On behalf of Owner, Manager shall, in accordance with all
applicable FAR and federal, state, foreign and local statutes, regulations,
ordinances, rules and orders and consistent with all applicable manuals, related
guidance material and insurance safety requirements, employ, train, supervise,
and provide to Owner for its use on and in connection with the Aircraft pilots,
cabin attendants, and maintenance personnel. On behalf of Owner, Manager shall,
in accordance with all applicable FAR and federal, state, foreign and local
statutes, regulations, ordinances, rules and orders and consistent with all
applicable manuals,



--------------------------------------------------------------------------------

related guidance material and insurance safety requirements: (1) provide,
contract for, and supervise maintenance of the Aircraft, (2) secure, as agent
for Owner, all required authority for operation of the Aircraft, (3) provide
logbook, recordkeeping, reporting, budgeting and other administrative services,
(4) schedule and arrange dispatch for the Aircraft as requested by Owner, and
(5) maintain, store, and supervise the Aircraft in a careful and proper manner.
In addition, Manager shall assist Owner in the performance of any obligations
under any interchange or time share arrangement for the Aircraft entered into by
Owner, in each case as specifically requested by Owner and in accordance with
the FAR. In addition, Manager shall provide recordkeeping related to Aircraft
use pursuant to such agreements as requested by Owner and in accordance with the
FAR.

4. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until terminated pursuant to the terms and conditions
of this Agreement.

5. Expenses.

A. Non-Shared Expenses. Manager, as agent for Owner shall record all bills and
assessments for expenses attributable to the Aircraft, including without
limitation, expenses in connection with services, supplies, fuel, landing fees,
use, maintenance, operation, storage, supervision and management, in each case
to the extent such expenses are not shared pursuant to Section 5(B). It is
agreed and acknowledged that Owner will pay such bills and assessments when due
and payable. However, in the event Manager pays a bill or assessment on behalf
of Owner, Owner will promptly reimburse Manager for such bill or assessment upon
receipt of appropriate documentation thereof.

B. Shared Expenses. The parties agree and acknowledge that Owner has agreed
where feasible and upon mutual determination among Owner and certain other
aircraft operators for whom Manager provides aircraft management services
(collectively, the “Participating Aircraft Operators”), such Participating
Aircraft Operators shall share the expenses relating to the use, maintenance,
operation, storage, supervision, and management of their aircraft on the basis
set forth on Schedule B. Manager shall facilitate such sharing and shall record
all bills and assessments for all expenses shared by the Participating Aircraft
Operators.

C. Joint Bargaining. The parties further agree and acknowledge that with respect
to the expenses, and in accordance with Schedule B, Owner and Manager will where
feasible and upon agreement with the other Participating Aircraft Operators,
seek to utilize joint purchasing or collective bargaining arrangements in order
to obtain the benefit of discounted pricing.

6. Taxes. Owner shall be responsible for any and all taxes assessed related to
the ownership, use, maintenance, operation, storage, supervision, and management
of the Aircraft.

7. Provision of Pilots. Manager shall arrange for and furnish to Owner fully
qualified flight crews for the operation by Owner of the Aircraft for the
duration of this Agreement. Owner specifically agrees that the flight crews
supplied by Manager for the Aircraft

 

2



--------------------------------------------------------------------------------

will be under the exclusive command and control of Owner in all phases of flight
and at all times. The flight crews shall have full and exclusive authority to
exercise all of their duties and responsibilities in regard to the safety of
each flight conducted by Owner in accordance with all applicable FAR. Owner
specifically agrees that the flight crews, in their sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury or damage to Owner, or any other person.
Owner further agrees that Manager shall not be liable for any delay or failure
to furnish or return the Aircraft or crew when such failure is caused by
government regulation or authority, mechanical difficulty, war, civil commotion,
strikes or labor disputes, weather conditions, or acts of God.

8. Responsibilities With Respect to Scheduling. Requests for scheduling shall be
in a form, whether oral or written, mutually convenient to, and agreed upon by,
the parties. Owner shall provide the following scheduling and flight time
information to Manager for each proposed flight, as early as possible:

 

  A. proposed departure point;

 

  B. destination;

 

  C. date and time of departure or arrival;

 

  D. the number of anticipated passengers;

 

  E. the names, nationality, and affiliation of each anticipated passenger;

 

  F. the nature and extent of luggage and/or cargo to be carried;

 

  G. the date and time of a return flight, if any; and

 

  H. any other information concerning the proposed flight that may be pertinent
or required by Manager or the flight crew.

9. Flight Operations.

A. Operational Control. During all phases of flight conducted with the Aircraft,
Owner shall retain and have operational control of the Aircraft and exclusive
possession, command, and control of the Aircraft. Except with regard to
decisions made by the pilot in command as necessitated by safety considerations
or governmental restrictions or regulations, Owner shall determine when the
Aircraft shall be operated, where the Aircraft shall be operated, and the
passengers and/or cargo which shall be carried.

B. Purpose of Flight. Owner will use the Aircraft only for purposes expressly
permitted by Part 91, of the FAR. In connection with the use and operation of
the Aircraft, Owner shall be responsible for compliance with all applicable FAR.

10. Maintenance Responsibilities.

A. Maintenance Responsibility. Manager shall be solely responsible for securing
maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft.

 

3



--------------------------------------------------------------------------------

B. Authorized Maintenance Providers. All maintenance on the Aircraft will be
done by Federal Aviation Administration (“FAA”) authorized personnel and shall
comply with all laws, ordinances, rules, regulations, insurance requirements,
mandatory service bulletins issued or supplied by the manufacturer, and all FAA
Airworthiness Directives.

C. Airworthiness. All maintenance when completed shall be sufficient to maintain
the airworthiness certification of the Aircraft at all times.

D. Scheduling Flights. No period of maintenance, preventive maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations.

11. Aircraft Inspection. During normal business hours, Owner shall have the
right to enter the premises where the Aircraft may be located for the purpose of
inspecting and examining the Aircraft and the condition, use, and operation of
the Aircraft to ensure compliance by Manager with its obligations hereunder;
provided, however that Owner shall coordinate the date and time of its
inspection with the Manager and, provided, further, that Owner shall have no
duty under this Agreement to inspect and shall not incur any liability or
obligation by reason of not making any such inspection.

12. Recordkeeping Responsibilities.

A. Operational Records. Manager shall maintain and keep accurate, complete, and
current logbooks and other records regarding the operation and use of the
Aircraft in accordance with applicable FAR. This shall include:

 

  i. records related to take off and destination of all flights;

 

  ii. records relating to all flight authorizations obtained for particular
flights;

 

  iii. records relating to passengers carried; and

 

  iv. records relating to flight crew and flight and duty time.

B. Maintenance Records. Manager shall maintain and keep accurate, complete, and
current logbooks and records regarding the maintenance of the Aircraft and in
accordance with applicable FAR. These shall include:

i. records relating to any and all maintenance performed on the Aircraft,
including, without limitation, scheduled maintenance, repairs, modifications,
scheduled inspections, functional tests, and overhauls performed; and

ii. records relating to personnel performing any and all maintenance on the
Aircraft.

C. Expense Records. Manager shall maintain and keep accurate, complete, and
current records relating to the calculation and payment of bills and assessments
for services, supplies, and other expenses incurred in connection with the
maintenance, operation, storage, supervision, and management of the Aircraft.

 

4



--------------------------------------------------------------------------------

D. Inspection. Such records shall be open to inspection by Owner during normal
business hours and upon reasonable prior notification to Manager.

13. Insurance.

A. Owner Insurance. Throughout the Term, Owner shall maintain insurance with
respect to the Aircraft covering:

i. all-risk hull insurance with respect to the Aircraft, against any loss, theft
or damage to the Aircraft, including, without limitation, extended coverage with
respect to any engine or parts while removed from the Aircraft. The limits of
such insurance shall be in an amount equal to the current aggregate market value
of the Aircraft, or the minimum amount specified by the registered owner or
lessor as may be applicable; and

ii. comprehensive aviation liability insurance with respect to each Aircraft,
including, without limitation, aircraft passenger and property damage coverage,
for each Aircraft for an amount not less than Four Hundred Million Dollars
($400,000,000) single limit liability coverage and naming Manager and Manager’s
parent company (Danaher Corporation (“Danaher”)), and Manager’s and Danaher’s
respective subsidiaries and related companies, directors, officers, agents and
employees as additional insureds.

B. Manager’s Insurance. Throughout the Term, Manager shall maintain or cause to
be maintained, in full force and effect, at its own expense:

i. comprehensive aviation liability insurance with respect to each aircraft it
owns, including, without limitation, aircraft passenger and property damage
coverage, for such aircraft for an amount not less than Four Hundred Million
Dollars ($400,000,000) single limit liability coverage and naming Owner, Joust
Group, L.L.C., Steven M. Rales and Owner’s members, subsidiaries and related
companies, directors, officers, agents and employees as additional insureds.

C. Insurer’s Notice. All insurance required hereunder shall provide that
coverage may not be canceled by the insurer without thirty (30) days’ prior
written notice to each party ((10) days’ prior written notice for non-payment of
premium). Each party shall be furnished with insurance certificates evidencing
such insurance as of the date hereof and as of each renewal date. Each party
shall also be furnished with copies of the policies. Receipt of any such
certificate or policy shall not constitute acceptance thereof nor waiver of
Owner’s responsibilities hereunder.

D. Waiver. All insurance required hereunder shall include waiver of subrogation
rights in favor of Owner, Manager, Danaher and the other insureds and additional
insureds. All insurance required hereunder shall also be primary without any
right of contribution from any other insurance available to any other insureds
or additional insureds.

 

5



--------------------------------------------------------------------------------

14. Loss or Damage to Aircraft.

A. Damage Reports. Manager shall immediately notify Owner of any accident or
incident connected with the Aircraft, and shall include in such report the time,
place and nature of the accident or incident, the nature and extent of damage
caused to property, the names and addresses of persons injured, the names and
addresses of witnesses, and such other information as may be relevant to such
accident or incident.

“Accident and incident” mean the following, as defined in the National
Transportation Safety Board (“NTSB”) Regulations, 49 C.F.R. § 830.2:

Aircraft accident means an occurrence associated with the operation of an
aircraft which takes place between the time any person boards the aircraft with
the intention of flight and all such persons have disembarked, and in which any
person suffers death or serious injury, or in which the aircraft receives
substantial damage.

Incident means an occurrence other than an accident, associated with the
operation of an aircraft, which affects or could affect the safety of
operations.

B. Repairs. Following an accident or incident, Manager shall make or arrange for
repair to the Aircraft only after consultation and agreement with Owner.

C. Total Loss. In the event of an actual or constructive total loss of the
Aircraft, this Agreement shall terminate, except with respect to the provisions
of this Agreement regarding Insurance, Indemnification, payment of fees and
expenses to Manager pursuant to Section 5, and Termination, which shall survive
the total loss of the Aircraft. Manager acknowledges and agrees that any hull
insurance proceeds payable solely with respect to loss of or to the Aircraft
itself shall be payable to Owner or its designee.

15. Indemnification and Limitation of Damages

A. Indemnification.

i. It is an express condition of this Agreement that, to the extent caused by
the breach of this Agreement, fault, negligence or strict liability, either by
commission or omission, of Owner or its members, officers, directors, employees,
guests or agents occurring under or in connection with the performance or
non-performance of the terms and conditions contained in this Agreement
(including, without limitation, the use, operation and/or flight of the
Aircraft), Owner will fully defend, indemnify, save and hold harmless Manager,
Danaher and Manager’s or Danaher’s respective subsidiaries and related
companies, directors, officers, agents and employees from and against any and
all losses, claims, suits, damages, liabilities and causes of action of every
kind, character and nature, whether in law or in equity (including, without
limitation, attorneys’ fees and investigation, litigation and court costs)
arising by reason of such breach, fault, negligence or strict liability in
connection with the matters covered by this Agreement.

 

6



--------------------------------------------------------------------------------

ii. It is an express condition of this Agreement that, to the extent caused by
the breach of this Agreement, fault, negligence or strict liability, either by
commission or omission, of Manager, Danaher or their officers, directors,
employees or agents occurring under or in connection with the performance or
non-performance of the terms and conditions contained in this Agreement
(including, without limitation, the use, operation and/or flight of the
Aircraft), Manager and Danaher will fully defend, indemnify, save and hold
harmless Owner, Joust Group, L.L.C., Steven M. Rales, Owner’s members,
subsidiaries and related companies, directors, officers, agents and employees
from and against any and all losses, claims, suits, damages, liabilities and
causes of action of every kind, character and nature, whether in law or in
equity (including, without limitation, attorneys’ fees and investigation,
litigation and court costs) arising by reason of such breach, fault, negligence
or strict liability in connection with the matters covered by this Agreement.

iii. In the event that Section 15.A.i and 15.A.ii both apply to to any
individual incident, or set of incidents, giving rise to an obligation to
indemnify, then the indemnity obligations shall be apportioned according to the
respective fault of each indemnitor and any person(s) for which any indemnitor
may be liable.

B. LIMITATION ON INDEMNITY. THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY
NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS AGREEMENT. OWNER AND
MANAGER AGREE THAT ANY RESPONSIBILITY FOR EITHER PARTY TO INDEMNIFY ANY
PERSON(S) PURSUANT TO THIS AGREEMENT SHALL BE STRICTLY LIMITED TO THE AVAILABLE
INSURANCE PROCEEDS.

C. Waiver. Neither Owner nor Manager shall be liable to one another for any
punitive, exemplary, consequential or incidental damages, including, without
limitation, any damages for diminution of market value, loss of use of the
Aircraft and/or loss of profits.

D. Continuing Obligation. The provisions of this Section 15 shall survive the
termination or expiration of this Agreement.

16. Representations and Warranties. Each party represents, warrants, and
covenants that:

i. it is a corporation or limited liability company, duly organized and existing
in good standing under the laws of the state in which it is organized with the
necessary power and qualifications to perform this Agreement;

ii. that this Agreement has been duly authorized by all necessary action on the
part of the party and will not contravene or breach any legal, organizational,
or contractual regulation binding on such party;

 

7



--------------------------------------------------------------------------------

iii. it is, and for the Term will be, a citizen of the United States as
described in 49 U.S.C. §40102(a)(15);

iv. it agrees that it will do nothing to impair the registration of the Aircraft
in the United States throughout the Term;

v. it shall not utilize or cause the Aircraft to be utilized for any illegal
purpose or for compensation or hire, except as permitted under FAR Part 91;

vi. it shall not operate or cause the Aircraft to be operated unless appropriate
insurance coverage as required by this Agreement, is in effect; and

vii. this Agreement constitutes valid, binding, and enforceable obligations of
each party and is enforceable in accordance with its terms.

17. Miscellaneous.

A. Entire Agreement. This Agreement constitutes the entire agreement among the
parties; it supersedes any prior agreement or understandings among them, oral or
written, all of which are hereby canceled.

B. Notices. Any notice, request or other communication to any party by any other
party hereunder shall be conveyed in writing and shall be deemed given on the
earlier of the date (i) personally delivered with receipt acknowledged, or
(ii) telecopied at the time of transmission, or (iii) three (3) days after
mailed by certified mail, return receipt requested, postage paid and addressed
to the party at the address set forth below. The address of a party to which
notices or copies of notice are to be given may be changed from time to time by
such party by written notice to the other parties.

 

To:    Owner    Joust Capital, LLC    Joust Capital III, LLC    c/o FJ900, Inc.
   23411 Autopilot Drive    Suite 217    Dulles, Virginia 20166    Attention:
Michael G. Ryan To:    Manager    FJ900, Inc.    23411 Autopilot Drive    Suite
217    Dulles, Virginia 20166    Attention: Philip S. Teigland

 

8



--------------------------------------------------------------------------------

C. No Partnership or Joint Venture. It is not the purpose or intention of this
Agreement to create, and this Agreement shall not be considered as creating, a
joint venture, partnership, or other relationship whereby any party shall be
held liable for the omissions or commissions of any other party. No partnership,
legal person, association, or jural entities are intended or hereby created by
the parties.

D. Successors and Assigns. The rights and obligations of the parties hereunder
shall inure to the benefit of, and be binding and enforceable upon, the
respective successors, assigns and permitted transferees of the parties.

E. Governing Law. The laws of the State of Delaware (excluding the conflicts of
laws rules thereof) shall govern the validity of this Agreement, the
construction of its terms and interpretation of the rights and duties of the
parties.

F. Severability of Provisions. If any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable provision,
which being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provision. To the
extent permitted by applicable law, the parties hereby waive any provision of
law which renders any provision of this Agreement prohibited or unenforceable in
any respect.

G. Headings. Headings and captions used herein are inserted for reference
purposes only and shall not affect the interpretation or construction of this
Agreement.

H. Further Assurances. Each party hereto shall execute and deliver all such
further instruments and documents as may reasonably be requested by the other
parties in order to fully carry out the intent and accomplish the purposes of
this Agreement.

I. No Liability of Shareholders/Members. Each party agrees that it will not hold
any shareholder, member, officer, director or employee of the other personally
liable for the obligations of such other party under this Agreement.

J. Counterparts. This Agreement may be executed in counterparts which shall,
singly or in the aggregate, constitute a fully executed and binding agreement.

18. Termination. Any party may terminate this Agreement by providing the other
parties thirty (30) days prior written notice of its intent to terminate this
Agreement.

A. Manager’s Obligations. Upon termination of this Agreement, Manager agrees to
provide Owner with the following:

i. an accounting of all outstanding charges or costs relating to the operation
and maintenance of the Aircraft;

 

9



--------------------------------------------------------------------------------

ii. all records relating to use, operation, maintenance, storage, and
supervision of the Aircraft;

iii. return of the Aircraft; and

iv. all necessary action with respect to notifying the FAA and insurance
companies that Manager is no longer managing the Aircraft, as applicable.

B. Owner’s Obligations. Upon termination of this Agreement, Owner agrees to pay
all outstanding charges or costs owed hereunder.

19. Dispute Resolution. If any claim, controversy or dispute arises among the
parties hereto (a “Dispute”) and such Dispute cannot be settled through
negotiation, the parties shall attempt to settle the Dispute through nonbinding
mediation under the then current Commercial Mediation Rules of the American
Arbitration Association (“AAA”). If the parties cannot settle the matter through
mediation, then any Dispute shall be resolved by arbitration as provided in this
paragraph. A single arbitrator shall conduct the arbitration under the AAA
Rules. The arbitration shall be conducted at a location mutually agreed upon by
the parties or, in the absence of such agreement, at a location selected in
accordance with the AAA Rules, and all expedited procedures prescribed by the
AAA Rules shall apply. Any party may request from the arbitrator injunctive
relief to maintain the status quo until such time as the arbitration award is
rendered or the Dispute is otherwise resolved. The arbitrator shall not have
authority to award punitive damages. Each party shall bear its own costs and
attorneys’ fees, and the parties shall share equally the fees and expenses of
the arbitrator. The arbitrator’s decision and award shall be final and binding,
and judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. If any party files a judicial or
administrative action asserting claims subject to arbitration, as prescribed
herein, and the other party successfully stays such action and/or compels
arbitration of said claims, the party filing said action shall pay the other
party’s costs and expenses incurred in seeking such stay and/or compelling
arbitration, including, without limitation, reasonable attorneys’ fees.

[The remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below to be effective on the day and
year first above written.

 

JOUST CAPITAL, LLC

By:  

/s/ Joseph O. Bunting III

Name:   Joseph O. Bunting III Title:   Vice President JOUST CAPITAL III, LLC

By:  

/s/ Joseph O. Bunting III

Name:   Joseph O. Bunting III Title:   Vice President FJ900, INC.

By:  

/s/ Philip S. Teigland

Name:   Philip S. Teigland Title:   President



--------------------------------------------------------------------------------

SCHEDULE A

Aircraft Owned by Owner

 

Airplane Make and Model:    Dassault Falcon 900B Manufacturing Serial Number:   
176 FAA Registration Number:    N909PM

including all components and accessories appurtenant to, installed in, or
attached to, the airframe, of such aircraft, including the avionics and engines,
together with all loose equipment associated therewith and all available
manuals, maintenance records, and airframe and engine log books.

 

Airplane Make and Model:    Bombardier Global Express XRS (BD-700-1A10)
Manufacturing Serial Number:    9378 FAA Registration Number:    N211PB

including all components and accessories appurtenant to, installed in, or
attached to, the airframe, of such aircraft, including the avionics and engines,
together with all loose equipment associated therewith and all available
manuals, maintenance records, and airframe and engine log books.



--------------------------------------------------------------------------------

SCHEDULE B

The following sets forth the specific, fixed expenses to be shared by Owner and
the other Participating Aircraft Operators on an initial basis. At any time and
from time to time during the Term, the parties and the other Participating
Aircraft Operators may mutually agree to share certain fixed expenses on a basis
to be agreed upon by the parties, or may mutually agree to discontinue or modify
any of the fixed expense sharing arrangements set forth below.

 

  1. Owner and each of the other Participating Aircraft Operators shall share
the fixed expenses related to the compensation and benefits for the pilots,
cabin attendants and maintenance personnel and Manager’s staff, as well as
training costs and other associated fixed costs for such flight crews, including
office supplies, telephones, mobile phones and internet charges (the “Shared
Expenses”). Such Shared Expenses shall be pro rated each calendar year among
Owner and each of the other Participating Aircraft Operators based on the total
number of flight hours logged by each entity’s respective aircraft for such
calendar year. The Manager, in consultation with Owner and the other
Participating Aircraft Operators, at the beginning of each calendar year, shall
estimate the total Shared Expenses expected to be paid to the flight crew for
the calendar year and shall pro rate such Shared Expenses among the parties on a
preliminary basis based on the total number of flight hours logged by each
party’s respective aircraft for the prior calendar year. At the beginning of
each calendar quarter Owner and each of the other Participating Aircraft
Operators shall pay to the Manager an amount estimated to be one-quarter of such
party’s total portion of such Shared Expenses for the year. Following the close
of the calendar year, the Manager shall determine the actual amount of Shared
Expenses for the calendar year, as well as the actual, total number of flight
hours logged by Owner for the calendar year and Owner shall pay the Manager such
additional amounts, or the Manager shall refund to Owner such amounts, as
appropriate, such that Owner shall bear only its actual pro rata share of the
Shared Expenses for the calendar year.

 

  2. Owner shall pay directly the rental fees allocated to its aircraft,
pursuant to the terms of the lease agreement covering hangar, office, garage and
common space.